DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 03/31/2022 with Amended Claims and Applicant's Remarks filed on 01/24/2022.
Applicant has amended claims 1-6, 8-12, 14, 16, 18, and 20 according to Amendments filed on 01/24/2022. Claims 1-20 are pending and currently under consideration for patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,817,912 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,817,912 recite the entirety of limitations of claims 1-20 of the instant application and additionally claims “wherein the distributed ledger is associated with a blockchain, and wherein the set of smart contracts are stored as part of the blockchain.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0012249 to Mercuri in view of U.S. Publication 2016/0253710 to Publicover.

With respect to Claim 1:
Mercuri teaches:
A method, comprising: generating, by one or more devices, a cryptographic hash value that serves as an encrypted identifier and that identifies a storage location at which personal information is to be stored using a distributed file system that is accessible to a network of nodes (i.e. hashing service which utilizes cryptographic function to generate a hash value of the blockchain object which stores personally identifiable information using storage system that is accessible via a network) (Mercuri: ¶ [0059] “The storage service 143 may maintain a synchronized version of events on the blockchain 120 in the off-chain storage 110. For example, the storage service 143 may generate a hash of a new event that occurs on the blockchain 120 and store the event and the hash in the off-chain storage 110. The storage service 143 may generate a hash of each blockchain object on the blockchain 120 when new objects are added to the blockchain 120. The hashing service 144 may hash the blockchain object (i.e., event received from the blockchain 120) from the event stack 104 before storing the hash and the transaction to the off-chain storage 110. The hashing service 144 may use an SHA (Secure Hashing Algorithm) or any suitable cryptographic function to generate a hash of an input, such as an event.” Furthermore, as cited in ¶ [0103] “In an example, data may be stored on the off-chain storage 110, because the data is inappropriate for storage on the blockchain 120. For example, personal history files, files with personally identifiable information, medical records and the like. The hashing service 144 may be used to store a hash of the data stored in the off-chain storage 110 to authenticate proof of possession at the time the hash was deployed to the blockchain 120, proof against tampering and proof of chain of custody and the like.”);
adding, by the one or more devices, the cryptographic hash value to a smart contract (i.e. adding the hash and using the hash instead of blockchain identifier) (Mercuri: ¶ [0059] “For example, the system 100 may compare the hashes of the same blockchain object stored on the blockchain 120 and the off-chain storage 110 to verify that the two objects are identical and has not been tampered with. In an example, the system 100 may store the hash 170 of the blockchain object 108 to the blockchain 120 instead of deploying the blockchain object 108, and the storage service 143 stores the hash 170 and the blockchain object 108 in the off-chain storage 110. Storing the hash of the blockchain object 108 instead of the blockchain object 108 itself on the blockchain 120 may allow the system 100 to execute the blockchain object 108 in a secure enclave in response to events on the blockchain 120 and deploy the new hash (e.g., the blockchain object 108 may have a changed state after execution) of the blockchain object 108 after execution on the blockchain 120.”);
providing, by the one or more devices and as input to one or more smart contracts that include the smart contract, one or more parameters, associated with a request, to cause the one or more smart contracts to output the encrypted identifier (i.e. providing parameters associated with a request in order to cause the smart contracts or configuration file to output blockchain identifiers corresponding to context schema) (Mercuri: ¶ [0168] “For example, the system 100 may track supermarket sales information for fish to determine whether demand for fish is strong. The system 100 may then deploy a blockchain object to the blockchain 120 based on the analytics. For example, based on a determination that the demand for fish is strong, the system 100 may generate a message blockchain object based on the identified pattern ( e.g., demand for fish in the supermarket). In an example, the system 100 may generate a smart contract for the purchase of the fish. The system 100 may deploy the blockchain object ( e.g., a smart contract) for the purchase of fish.” Furthermore, as cited in ¶ [0132] “Similarly, the action list 178 may correspond to the parameters 406, the persona 171 may correspond to the persona 410, the blockchain id 174 that corresponds to the blockchain identifier 414, the parameter 175 that corresponds to the parameters 406 and the user interface 173 that corresponds to the user interface 412 of the configuration file 198 and the context schema 196 respectively.”),
identifying, by the one or more devices, one or more individuals based on the encrypted identifier (i.e. identify blockchain identity based on cryptographic signature or unique identifier) (Mercuri: ¶ [0151] “For example, as discussed above with reference to FIG. 3, the system 100 may use the credential of the seller such as the email address, mac address and/or unique identifier of the seller 302 with the off-chain identity such as name and image of the seller 302. In another example, assume the buyer 304 is not using the system 100. The system 100 may obtain the public key when the buyer 304 makes an offer through a second blockchain object addressed to the blockchain object 108. The system 100 may then retrieve the name associated with the cryptographic signature used on the second blockchain object. For example, the public key may be stored in a trusted key database on a network such as the internet. In an example, the system 100 may retrieve the first name and last name of the seller 302, store the information in the data repository 179 on the off-chain storage 110. The system 100 may similarly include the information for the inspector and the appraiser.”);
generating, by the one or more devices, particular information based on identifying the one or more individuals (i.e. providing information such as UI details based on identifying the participant) (Mercuri: ¶ [0080] “The system 100 may use the contextual details of the participant, to generate the appropriate user interface for the participant…The information displayed may be based on the contextual information about the initial state such as the information already available about the blockchain object, default information for some types of parameters of the blockchain object ( e.g., a description of a car and model assuming the blockchain object is for sale of a car). The user interface 142 may also generate user interface elements such as buttons and entry fields based on the type of the parameter requested.”); and
providing, by the one or more devices, the [user interface details] to a device associated with the request (i.e. providing information such as UI according to context schema) (Mercuri: ¶ [0082] “The user interface generator 140 may generate the user interface 142 using the contextual information from the configuration file. The user interface generator 140 may display the user interface 142, and a participant may enter values for parameters as specified in the configuration file 198 associated with the blockchain object template 111 via the user interface 142. The system 100 may create the blockchain object 108 using the machine-readable instructions in the blockchain object template 111…For example, the system 100 may determine based on the off-chain identity of the participant, the role of the participant logged into the system 100 and constraints on the interactions with the blockchain based on the role of the participant. The system 100 may then select the appropriate blockchain object template for the template and may place constraints on values that can be instantiated for parameters in the selected template based on the constraints for the participant. The parameters in the selected template may be provided from the context schema 196 or configuration file 198.”).
Mercuri does not explicitly disclose providing, by the one or more devices, the particular information to a device associated with the request.
However, Publicover further discloses providing, by the one or more devices, the particular information to a device associated with the request (i.e. providing entity such as Ford with information about user associated with request) (Publicover: ¶ [0339] “The campaign is for their Fusion Energi in the hopes of building brand loyalty for future car purchases. Ford submits to the Arki"is™ servers a request to deliver one of several customized ads to those Users who graduated from college within the last year, averaged B or better in their math curriculum or participated in classes or clubs that focus on protecting the environment, intend to buy a car in the next year, have a professed interest in the environment, and can afford the payments based upon a price of$500 above dealer invoice at $38K with a five year loan at 1 %. Ford also provides Arki"is™ a formula that calculates how much potential targeted viewers would be paid based upon their Profile contents. Profile criteria utilized include the projected likelihood of actually buying any car in each of the next twelve months as shown in FIG. 26. Julia's Profile matches and Arki"is™ applies the formula to her Profile and computes a $5 offer, which she accepts. This car would be a bit out of her price range, but based upon her Profile's matching characteristics Ford offers the pre-negotiated price together with financing that would make it fit her budget. Additionally, since her Profile shows her favorite color is purple, the ad she receives is the variant that shows the car in its blue-purple exterior paint color.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s providing, by the one or more devices, the particular information to a device associated with the request to Mercuri’s method of providing user interface details (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claims 9 and 16:
All limitations as recited have been analyzed and rejected to claim 1. Claim 9 recites “a system, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories, configured to:” (Mercuri: ¶ [0047]) perform the steps outlined by method claim 1. Claim 16 recites “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to:” (Mercuri: ¶ [0035]) perform the steps outlined by method claim 1. Claims 9 and 16 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Mercuri does not explicitly disclose the method of claim 1, wherein identifying the one or more individuals comprises: obtaining, based on the encrypted identifier, the personal information; identifying, based on the personal information, preferences of one or more individuals; determining that a threshold number of the preferences is compatible with the one or more parameters; and identifying the one or more individuals based on determining that the threshold number of the preferences is compatible with the one or more parameters.
However, Publicover further discloses:
obtaining, based on the encrypted identifier, the personal information (i.e. identifiers are used to obtain personal information about the user such as browsing history) (Publicover: ¶ [0231] “One possible method of revenue sharing is by having the Arki"is™ plug-in detect websites that are Arki"is-enabled ( e.g. through matching the URL with URLs within an Arki"is enabled site's database) and supplying an Arki"is™ anonymous ID to uniquely identify the User that is browsing and having the website serve up its own Arki"is™ ads that are targeted by Arki"is™ for that User. Such anonymous identifiers or tokens may be uniquely supplied to participating websites with each new website being visited receiving a new unique identifier. In another embodiment, an identifier or token may be reused across multiple websites or sessions for a set time period such as ten minutes and upon expiration a new identifier supplied for subsequent sites being visited or even within an active session at a site that spans the expiration, a replacement identifier or token may be supplied in the middle of a User's visit to a web site.”); 
identifying, based on the personal information, preferences of one or more individuals (i.e. determine area of interests for user based on profile) (Publicover: ¶ [0233] “OnAmazon®, all sponsored links are selected by the Amazon® web servers by utilizing Doug's supplied identifier and submitting it to Arki"is, along with the current Amazon® page he is about to view, in order for Amazon® to receive targeted sponsored links from Arki"is. Alternatively, Amazon® may query Arki"is™ for areas of interest for the given Profile with respect to Products for sale on Amazon® and or advertisements being used on Amazon's ® site.”);
determining that a threshold number of the preferences is compatible with the one or more parameters (i.e. determining match content level corresponding to consumption preferences) (Publicover: ¶ [0157] “The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers. The Content selector 208 performs a comparison between the retrieved consumption preferences and meta-data associated with the Content 206. The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content.”); and 
identifying the one or more individuals based on determining that the threshold number of the preferences is compatible with the one or more parameters (i.e. user profiles are identified/matched if the parameters of the content are above the threshold with respect to the user profile preferences) (Publicover: ¶ [0441] “In a preferred embodiment, User may indicate in their Profile that they wish to be omitted from any queries where the set of matching Profiles is small or below a certain threshold to reduce the chance that their identity might be surmised by constructing a query to locate a known person's potentially anonymous public Profile.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s obtaining, based on the encrypted identifier, the personal information; identifying, based on the personal information, preferences of one or more individuals; determining that a threshold number of the preferences is compatible with the one or more parameters; and identifying the one or more individuals based on determining that the threshold number of the preferences is compatible with the one or more parameters to Mercuri’s method of providing information to a device associated with a request by identifying individuals based on values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claims 10 and 17:
All limitations as recited have been analyzed and rejected to claim 2. Claims 10 and 17 do not teach or define any new limitations beyond claim 2. Therefore they are rejected under the same rationale.

With respect to Claim 3:
Mercuri does not explicitly disclose the method of claim 2, wherein the preferences comprise one or more of: a first preference indicating whether an individual, of the one or more individuals, consents to sharing of personal information of the individual with a particular type of entity, a second preference indicating a time period or a group of time periods indicated by the individual, or a third preference indicating what type of content is permitted to be shared.
However, Publicover further discloses:
wherein the preferences comprises one or more of: a first preference indicating whether an individual, of the one or more individuals, consents to sharing of personal information of the individual with a particular type of entity (i.e. users within group who opt in or out of targeted advertising), a second preference indicating a time period or a group of time periods indicated by the individual (i.e. time period indicating when individual receives advertisement), or a third preference indicating what type of content is permitted to be shared (i.e. type of content user opts into or devices registered with the system to receive targeted advertising) (Publicover: ¶¶ [0199] [0200] “For example, the specific User who opts-out can be presented with a different targeted advertisement ( e.g., an individually targeted advertisement) than the targeted advertisement being presented to the remainder of the shared advertising group. The different targeted advertisement that is presented to the specific User who opts-out can be selected, for example, based on priority information (e.g., the highest payout advertisement that fits in the duration of the targeted advertisement being presented to the remainder of the group). Or, a different targeted advertisement may be employed in response to a User's values, ethics or standards…In some implementations, targeted advertisements are selected based, at least in part, on duration ( e.g., to fit within the duration of a generic advertisement). Selection of targeted advertisements can also take into account time needed for Feedback (e.g., a time period, such as 15 seconds, can be saved for Feedback). For example, if a generic advertisement is 1 minute in duration, then a targeted advertisement can be selected that is 45 seconds in duration with 15 seconds remaining for User Feedback.” Furthermore, as cited in ¶ [0298] “Each custom targeted streaming source for a Device, whether it is a dedicated piece of hardware ( e.g., local DVR or remote DVR), a Blu-Ray streaming application, a Roku™ channel, an HD radio, a tablet, or a smartphone, may be associated with its owner's Profile. In the case of source Devices that feed large displays that are shared, this Profile is often the owner's family's SyncGroup Profile. Registering a shared Device eases deducing the audience due to the association with its owner's Profile, minimizing the chance that another adjacent User's settings will influence the Device's presented Content. A Device's registration status may be stored within a database, allowing for simple identification of all Devices linked to a User.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s preferences comprises a first preference indicating whether an individual consents to sharing of personal information with a particular type of entity, a second preference indicating a time period, or a third preference indicating what type of content is permitted to be shared to Mercuri’s method of providing information to a device associated with a request by providing parameters to cause smart contracts to output values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).
With respect to Claim 19:
All limitations as recited have been analyzed and rejected to claim 3. Claim 19 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Mercuri teaches:
The method of claim 1, wherein the particular information comprises one or more of: information identifying the one or more individuals (i.e. identifying individuals that are interested in cars or real estate) (Mercuri: ¶ [0175] “In another example, a profile may be a customer profile of a customer on the blockchain, their likes and their dislikes, recent browsing history, recent activity on the blockchain and the like. The analytics service 132 may generate a profile for smart contracts that were used recently and the demand for an asset such as a car or a real estate based on a region, subgroup or the like. The system 100 may thus generate analytics information for blockchain objects using a blockchain analytics service 132 that may be agnostic to the blockchain 120.”), or
information identifying one or more particular preferences that are compatible with the one or more parameters (i.e. identifying targeted ads for cars that are compatible targeted requirements) (Mercuri: ¶ [0184] “The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars. The system 100 may then transmit the advertisement for integration with a webpage requested by the participant. For example, the web server accessed by the participant on their browser may allow analytics services to display advertising along with the content requested by the participant. The system 100 may transmit the advertisement for integration with a webpage requested by the participant.”).
With respect to Claim 20:
All limitations as recited have been analyzed and rejected to claim 4. Claim 20 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Mercuri teaches:
The method of claim 1, further comprising receiving, from a user device, preferences data identifying preferences for a group of individuals that include the one or more individuals (i.e. identifying subgroup of individuals that interested in cars or real estate) (Mercuri: ¶ [0175] “In another example, a profile may be a customer profile of a customer on the blockchain, their likes and their dislikes, recent browsing history, recent activity on the blockchain and the like. The analytics service 132 may generate a profile for smart contracts that were used recently and the demand for an asset such as a car or a real estate based on a region, subgroup or the like. The system 100 may thus generate analytics information for blockchain objects using a blockchain analytics service 132 that may be agnostic to the blockchain 120.”); and
generating, based on receiving the preferences data, the one or more smart contracts for the group of individuals (i.e. targeted ads are generated for compatible target audience) (Mercuri: ¶ [0184] “The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars. The system 100 may then transmit the advertisement for integration with a webpage requested by the participant. For example, the web server accessed by the participant on their browser may allow analytics services to display advertising along with the content requested by the participant. The system 100 may transmit the advertisement for integration with a webpage requested by the participant.”).
With respect to Claim 12:
All limitations as recited have been analyzed and rejected to claim 5. Claim 12 does not teach or define any new limitations beyond claim 5. Therefore it is rejected under the same rationale.

With respect to Claim 6:
Mercuri teaches:
The method of claim 1, further comprising: generating the one or more smart contracts (i.e. context schema describes targeted participant in order to generate smart contract) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema. The context schema may describe the specifications of the blockchain object and constraints for interacting with the blockchain object. For example, a context schema may describe the current status of the blockchain object, the possible state transitions from the current state, the personas who may interact with the blockchain object, and the like. In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.”); and
providing the one or more smart contracts to a blockchain associated with a distributed ledger (i.e. smart contracts are stored via configuration file and distributed ledger or data broker is associated with the blockchain) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.” Furthermore, as cited in ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.”).
With respect to Claim 13:
All limitations as recited have been analyzed and rejected to claim 6. Claim 13 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Mercuri teaches:
The method of claim 1, further comprising: receiving the request from the device, wherein the request includes data identifying the one or more parameters  (Mercuri: ¶ [0184] “For example, assume the participant is interested in purchasing a car on the blockchain 120. The system 100 may allocate an advertisement slot that allows advertisement purchases to target participants interested in cars. The system 100 may then receive an advertisement that targets participants that sell cars.”).
With respect to Claim 14:
All limitations as recited have been analyzed and rejected to claim 7. Claim 14 does not teach or define any new limitations beyond claim 7. Therefore it is rejected under the same rationale.

With respect to Claim 8:
Mercuri teaches:
The method of claim 1, wherein the one or more smart contracts use a distributed ledger that is accessible to a network of devices (i.e. smart contracts are identified via context schema, wherein the distributed ledger or data broker is accessible to network of devices) (Mercuri: ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.” Furthermore, as cited in ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.”); and
wherein the one or more devices are part of the network of devices (Mercuri: ¶ [0124] “The blockchain object 108A, once it receives the message, may be executed by a node in a peer-to-peer network of nodes mining the blockchain 120 to arrive at a consensus. The node may execute the code 109 in the blockchain object 108A. The blockchain object 108A may change state from state A to state 8. The blockchain object 1088 may be deployed to the blockchain 120 in a new block and published to peers on the peer-to-peer network by the node.”).

With respect to Claim 11:
Mercuri teaches:
The system of claim 9, wherein the one or more processors, when providing the particular information, are configured to: provide the particular information to a user device to permit the user device to use the particular information for the one or more individuals (i.e. context schema indicates which entity is authorized to deploy ad) (Mercuri: ¶ [0076] “The identity service 192 or another component of the system 100 may determine whether the participant with a particular off-chain identity is authorized to deploy the blockchain object 108. For example, the system 100 may use context schema 196 to determine persona 171 of the participant, and the system 100 may determine whether the participant is allowed to deploy a blockchain object based on the persona 171 and/or role 172 of the participant.”).

With respect to Claim 15:
Mercuri teaches:
The system of claim 9, wherein the system is part of a network of devices that has access to a distributed ledger associated with the one or more smart contracts (i.e. smart contract or profile is provided to the distributed ledger or data broker via network of devices) (Mercuri: ¶ [0022] “For example, the system 100 may use a data broker that provides a repository of the event information from the internet. A data broker may provide information about a participant based on the participant's browsing profile. The system 100 may then generate an integrated profile that combines the off-chain and blockchain events. The system 100 may allow targeted advertising based on the generated profile.” Furthermore, as cited in ¶ [0030] “The system may utilize a context schema to provide context to the logic expressed in the blockchain object (e.g., smart contract) for example to generate an Application Programming Interface. The Application Programming Interface may allow interaction with the blockchain object through a webpage, mobile page or a bot and the like. In an example, the system may generate a user interface that allows a participant to interact with a blockchain object based on a context schema...In an example, an instance of the context schema may be saved as a configuration file. The configuration file may be specific to a blockchain object. The configuration file may be stored in the system and/or on the blockchain object.”).

With respect to Claim 18:
Mercuri does not explicitly disclose the non-transitory computer-readable medium of claim 16, wherein the one or more instructions further cause the one or more processors to: identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the one or more parameters, wherein the threshold number of the preferences is the one or more of the preferences; and generate the particular information based on identifying the one or more individuals.
However, Publicover further discloses:
identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the one or more parameters, wherein the threshold number of the preferences is the one or more of the preferences (i.e. determining match content level corresponding to consumption preferences) (Publicover: ¶ [0157] “The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers. The Content selector 208 performs a comparison between the retrieved consumption preferences and meta-data associated with the Content 206. The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content.”);  and
generate the particular information based on identifying the one or more individuals (Publicover: ¶ [0157] “The comparison yields a match level indicator that indicates a correlation (which may take a variety of known forms) between the Content and the consumption preferences. The match level indicator is then employed to determine whether to provide the Content to the User. For example, the User may have provided in their preference a threshold that must be exceeded by the match level indicator in order to be provided the Content. Alternatively, the User may choose to be presented with all Content, or Content that exceeds the threshold and be permitted to decide whether to experience the Content. The presentation to the User of the match level indicator (or Visualization) may be performed in accordance with the embodiments shown in FIGS. 17a, 17b, and 29.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Publicover’s identify the one or more individuals based on determining that a threshold number of the preferences is compatible with the parameters and generate the information based on identifying the one or more individuals to Mercuri’s method of providing information to a device associated with a request by providing parameters to cause smart contracts to output values indicating whether preferences are compatible (See claim 1).  One of ordinary skill in the art would have been motivated to do so in order “to create buying groups that influence the way goods and services are produced for them, and to maintain their privacy in the process” (Publicover: ¶ [0015]) and to allow “both Consumer and Marketer benefit and the system gains increased economic efficiencies” (Publicover: ¶ [0150]).

Response to Arguments
Applicant’s arguments see pages 10-11 of the Remarks disclosed, filed on 01/24/2022, with respect to the Non-Statutory Double Patenting rejection(s) of claim(s) 1-20 have been considered but are not persuasive. The Applicant asserts “Nonetheless, solely for the purpose of advancing prosecution and without acquiescing in the Examiner’s rejection, Applicant has amended independent claims 1, 9, and 16. Therefore, this rejection is moot.”  The Examiner respectfully disagrees. The amendments do not address the non-statutory double patenting rejection.  Therefore, the rejection(s) of claim(s) 1-20 under the grounds of non-statutory double patenting is maintained above.
Applicant’s arguments see page 11 of the Remarks disclosed, filed on 01/24/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-20 have been considered and are persuasive. The Applicant asserts “For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, independent claims 1, 9, and 16, as amended, and the claims that depend thereon, are patent-eligible under 35 U.S.C. § 101.”  The Examiner agrees and would additionally like to note that the amendments recite – "generating, by one or more devices, a cryptographic hash value that serves as an encrypted identifier and that identifies a storage location at which personal information is to be stored using a distributed file system that is accessible to a network of nodes; adding, by the one or more devices, the cryptographic hash value to a smart contract; providing, by the one or more devices and as input to one or more smart contracts that include the smart contract, one or more parameters, associated with a request, to cause the one or more smart contracts to output the encrypted identifier; and identifying, by the one or more device, one or more individuals based on the encrypted identifier. The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. utilizing cryptographic hash values to act as encrypted identifiers in order to protect user's personal information) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo. Therefore, claims 1-20 are patent eligible and overcome the 35 U.S.C. § 101 rejection.
Applicant’s arguments see pages 11-12 of the Remarks disclosed, filed on 01/24/2022, with respect to the 35 U.S.C. § 103 rejection(s) of claim(s) 1-20 over Mercuri in view of Publicover have been considered but are not persuasive. The Applicant asserts “For at least the reasons presented in the interview and without acquiescing in the Examiner’s rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least “generating, by one or more devices, a cryptographic hash value that serves as an encrypted identifier and that identifies a storage location at which personal information is to be stored using a distributed file system that is accessible to a network of nodes; adding, by the one or more devices, the cryptographic hash value to a smart contract; providing, by the one or more devices and as input to one or more smart contracts that include the smart contract, one or more parameters, associated with a request, to cause the one or more smart contracts to output the encrypted identifier; [and] identifying, by the one or more devices, one or more individuals based on the encrypted identifier,” as recited in claim 1, amended as proposed. Independent claims 9 and 16, amended as proposed, recite similar features. Therefore, independent claims 1, 9, and 16, and the claims that depend thereon, are patentable over the cited sections of the applied references, whether taken alone or in any reasonable combination.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶¶ [0059], [0103], [0132], [0151], and [0168] of the Mercuri reference (See 103 rejection above). Therefore, the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
April 19, 2022